Citation Nr: 0001545	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a left shoulder 
disability as secondary to a service-connected left elbow 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
July 1968.  

This appeal arises from September 1993 and June 1999 rating 
decisions from the Anchorage, Alaska, Department of Veterans 
Affairs (VA) Regional Office (RO), that denied service 
connection for a left shoulder disability.  

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the case to obtain additional medical records and a VA 
examination to determine the nature and etiology of any left 
shoulder disabilities.  This matter is before the Board for 
final appellate review.  


FINDINGS OF FACT

1.  The veteran has a current left shoulder disability.  

2.  There is no medical evidence of a nexus between the post-
service left shoulder disability and a disability of service 
origin or an in-service event.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder disability as secondary to a service-connected left 
elbow disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The May 1965 enlistment examination report stated that the 
veteran's upper extremities and spine and musculoskeletal 
systems were normal, and no left shoulder disability was 
noted.  The veteran denied a history of any painful or 
"trick" shoulder or elbow.  

The veteran was hospitalized in September 1966 because he 
fell off of a horse and underwent surgery of the left elbow.  
Physical examination was within normal limits except for 
examination of the left elbow.  There was much swelling 
around the left elbow, and the veteran was tender over his 
radial head.  There was no neurologic deficit, and he had a 
bounding radial pulse.  Laboratory work was within normal 
limits, and x-rays revealed a comminuted fracture of the 
radial head.  The examiner opined that the veteran probably 
dislocated his elbow at the time of the injury and relocated 
it when he flexed it, causing extreme swelling about his 
elbow and ecchymosis.  After 3 weeks, he was discharged from 
the hospital to light duty.  The final diagnosis was a 
comminuted fracture of the left radial head that did not 
exist prior to enlistment.  

The July 1968 separation examination report noted a normal 
spine and musculoskeletal system and abnormal upper 
extremities.  

The veteran underwent a VA examination in June 1993.  He 
reported that he lost the distal segment of his left ring 
finger from an accident at age 17 but had no trouble with 
this since that time.  He reported that he did heavy 
equipment work since he left service.  He reported injuring 
his left elbow and shoulder in September 1966 and denied any 
other accidents or illnesses.  The veteran reported 
considerable trouble with weakness and paresthesia in his 
left arm and pain in his left shoulder since the left elbow 
surgery.  He reported that the muscle mass had decreased in 
size and that he took occasional aspirin or Advil.  

An orthopedic consultant further evaluated the veteran's left 
elbow.  The veteran reported that, after surgery, he had left 
upper extremity problems, including arm weakness and 
decreased grip strength.  He reported that his arm had been 
shrinking and that he had numbness from the elbow to the ring 
and small finger.  He also reported pain in his elbow and 
some shoulder aching.  The diagnostic impression was status 
post radial head resection for fracture with decreased range 
of motion, weakness, and mild ulnar neuropathy, and x-ray 
evidence of some arthritic change involving the residual 
joints of the left elbow.  The veteran reported weakness and 
a lot of pain most of the time in his left arm and shoulder.  
Physical examination revealed that the pectoral girdle was 
normal; however, there was point tenderness over the spine of 
the left scapula and over the left rotor cuff.  There was no 
tenderness over the elbow areas.  There was a very 
inconspicuous approximately 
5-inch scar over the left elbow joint but no point tenderness 
in this area.  Reflexes were active and equal and there was 
some muscle wasting of the left upper arm and left lower arm 
when compared to the right.  However, the veteran could put 
his hands on top of his head and up behind the back of his 
head.  He could put them up behind his back without 
difficulty.  He could also oppose his thumb to each finger 
bilaterally successively.  Physical examination of the back 
was normal.  Neurological examination was well within normal 
limits without pathological signs or abnormalities.  The 
veteran reported that he had some paresthesia in the left arm 
and the last 2 fingers associated with his elbow/shoulder 
injury.  The diagnosis was a history and positive evidence of 
problems with the left elbow and left shoulder.  

A service friend's June 1993 statement recalled that the 
veteran was unable to finish training exercises due to a left 
elbow injury in late August or early September 1966.  

The January 1995 appeal alleged that the veteran lost the use 
of his left elbow in 1966, and since then, the rotation and 
supporting movements of his arm had been performed by his 
left shoulder.  He alleged that his left arm shrunk to one-
half the strength and size of his right arm and that he 
experienced constant aching and numbness of the left 
shoulder, arm, and hand.  

In January 1997, the VA Medical Center (VAMC) of Sheridan, 
Wyoming, confirmed that the veteran had been at the medical 
center from December 1984 but that records could not be 
located.  

The veteran underwent a VA examination by an orthopedic 
consultant in October 1997.  The veteran reported that, in 
1989-1990, he noticed shoulder pain related to lifting and 
pulling and having his arm in certain positions.  He reported 
that the pain was getting worse and that he noted trouble 
working above the shoulder level.  He reported using his left 
arm to steady things rather than perform particular 
activities.  He reported that after the 1966 surgery he noted 
arm weakness, decreased grip, numbness going from the elbow 
to the ring and small fingers, pain in the elbow, and a 
feeling that his arm was shrinking.  He reported that the 
situation was worsening and that more often the middle finger 
was involved with the numbness.  The diagnostic impression 
was status post radial head resection of the left elbow with 
symptoms compatible with some ulnar nerve dysesthesia and 
osteoarthritic change involving the acromioclavicular joint 
and possibly also the glenohumeral joint of the left 
shoulder.  The orthopedic consultant opined that increasing 
complaints from the elbow down were possibly related to the 
previous elbow injury, surgery, and ulnar nerve involvement.  
The examiner opined that he did not see any medical 
connection between the elbow injury and the subsequent left 
shoulder symptomatology.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  


Analysis

The medical evidence shows that the veteran has a current 
left shoulder disability.  The October 1997 diagnostic 
impression included osteoarthritic change involving the 
acromioclavicular joint and possibly the glenohumeral joint 
of the left shoulder.  

Nonetheless, the claim for service connection for a left 
shoulder disability as secondary to a service connected left 
elbow disability is not well grounded because there is no 
medical evidence of a nexus between the current left shoulder 
disability and the veteran's service connected left elbow 
disability.  The veteran contended that the 1966 elbow 
surgery caused left arm weakness, decreased grip strength, 
shrinking, numbness, and pain.  However, while the veteran, 
as a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Thus, although the veteran is 
competent to make observations about his lifting and pulling 
motions and the size of his arm, his statements regarding the 
cause of his current left shoulder disability are not 
probative.  The probative medical evidence is the opinion of 
the October 1997 examiner that addressed the possibility of a 
relationship between the veteran's left shoulder disability 
and the left elbow disability.  The orthopedic physician 
opined that there was no medical connection between the elbow 
injury and the subsequent left shoulder symptomatology.  
Therefore, the claim is not well grounded on a secondary 
basis.  

The claim for service connection for a left shoulder 
disability is not well grounded on a direct basis because the 
medical evidence does not show an in-service diagnosis of a 
left shoulder disability and it is not otherwise contended.  
The record shows the first diagnosis of a left shoulder 
disability in October 1997.  Although the veteran worked with 
heavy equipment since separation from service, according to 
the October 1997 examination report, he noticed shoulder pain 
in 1989-1990, or over 20 years after separation from service.  
Even if the missing Sheridan VAMC records were to reveal 
diagnosis of or treatment for a left shoulder disability, 
such diagnosis or treatment would have occurred over 15 years 
after separation from service.  Therefore, the claim is not 
well grounded on a direct basis.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of the claim because the claim is 
not well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999).  


ORDER

The claim of entitlement to service connection for a left 
shoulder disability as secondary to a service-connected left 
elbow disability is denied as not well grounded.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

